Mr. Justice Brown delivered the opinion of the court. This is a writ of error sued out of this court to reverse a judgment of the Municipal Court of Chicago in favor of the defendants in error, Isador Kohn and David Kohn, for $448.24. The judgment was on the finding of the court sitting without a jury, and was for goods sold and delivered as was alleged by the plaintiffs to Sallie Finder and Bernard Finder, the defendants. The defense was simply'that Sallie Finder was not liable for this debt, but that it was due from Bernard Finder alone. The proposition of law made by the plaintiffs in error is that where a joint judgment has been entered and the evidence fails to prove a joint liability, the judgment cannot be sustained. This proposition the defendants in error admit, and it is certainly the law. The proposition of fact which is made by the plaintiffs in error as the necessary complement of this proposition, of law, in order to show this judgment erroneous, is that the evidence entirely fails to prove a joint liability against them. It would be useless for us to discuss the evidence to justify our conclusion that this is not established by the record. It is sufficient to say that we have read it carefully and in our opinion the question of fact was a fair one and that there is evidence sufficient to warrant the conclusion of the trial judge. The judgment of the Municipal Court is therefore affirmed. Affirmed.